                         IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

JOSHUA CORDOVA, on his own behalf,
and on behalf of all others similarly situated,

       Plaintiff,

vs.                                                              Civ. No. 16-460 KG/KBM

JODY JENKINS and
JENKINS, WAGNON & YOUNG, P.C.,

       Defendants.
                                      ORDER OF REMAND

       This matter comes before the Court upon Defendants Jody Jenkins and Jenkins, Wagnon

& Young, P.C.’s Motion for Partial Summary Judgment on Plaintiff’s Claims under the Fair

Debt Collection Practices Act (“FDCPA”) and the New Mexico Unfair Practices Act (“UPA”)

(“Motion”), filed on January 10, 2018. (Doc. 75). The Court granted summary judgment with

respect to the FDCPA claim and then determined to remand the remainder of the case to state

court. (Doc. 104).

       IT IS, THEREFORE, ORDERED that this lawsuit is remanded to the Second Judicial

District Court, County of Bernalillo, State of New Mexico.




                                                   _______________________________
                                                   UNITED STATES DISTRICT JUDGE
